 



Exhibit 10.4
Execution Version
April 9, 2008
Borders Group, Inc.
100 Phoenix Drive
Ann Arbor, MI 48108

     
Attention:
  Mr. George L. Jones,
 
  President and Chief Executive Officer

PURCHASE OFFER
Ladies and Gentlemen:
     The purpose of this purchase offer letter (“Purchase Offer”) by Pershing
Square Capital Management, L.P., on behalf of one or more of its managed funds
or affiliates of such managed funds (“Buyer”) to Borders Group, Inc., (“Seller”)
is to offer to purchase Seller’s businesses in Australia, New Zealand and
Singapore, which consists of Borders Australia Pty. Ltd and Borders New Zealand
Limited and their subsidiaries (the “Oceania Business”), Borders Pte., Ltd
(Singapore) and its subsidiaries (the “Singapore Business”) and Seller’s United
Kingdom business, which consists of Paperchase Products Ltd and its subsidiaries
and Seller’s 17% interest in Bookshop Acquisition Ltd (the “UK Business” and
together with the Oceania Business and the Singapore Business, the “Subject
Businesses”) subject to the terms and conditions set forth herein.
1. Subject to the terms and conditions contained herein, Buyer hereby offers to
enter into and consummate a stock purchase agreement (the “Stock Purchase
Agreement”) with Seller and each other subsidiary of Seller that is a party
thereto (together, the “Seller Parties”) in the form attached hereto as
Exhibit A with respect to the sale of the Subject Businesses. Seller may accept
this offer by executing and delivering irrevocable written notice of such
acceptance to Buyer, duly executed by an authorized representative of Seller and
obligating it to perform the transactions set forth herein, on no fewer than
10 Business Days’ prior to any Business Day specified on such notice (the
“Closing Date”) on or before January 15, 2009 (the “Drop Dead Date”), together
with Seller’s irrevocable election as to whether Seller is selling: (a) all of
the Subject Businesses, in which case the Base Purchase Price in the Stock
Purchase Agreement shall be US$135,000,000, (b) only the UK Business and the
Singapore Business, in which case the Base Purchase Price in the Stock Purchase
Agreement shall be US$67,500,000 or (c) only the UK Business, in which case the
Base Purchase Price in the Stock Purchase Agreement shall be US$65,000,000.
Seller shall endeavor to provide Buyer with advance notice if Seller determines
that it is reasonably likely to accept this Purchase

 



--------------------------------------------------------------------------------



 



Offer; provided, that no failure to provide such notice shall limit or otherwise
affect Seller’s rights hereunder. Subject to the terms and conditions contained
herein, upon the Seller’s acceptance of Buyer’s offer in accordance with this
paragraph, this Purchase Offer shall be a binding contract to purchase and sell
the applicable Subject Businesses pursuant to the Stock Purchase Agreement,
which shall be executed and delivered by the Buyer and each Seller Party and
Acquired Company on the Closing Date.
2. The obligation of Buyer to execute and deliver the Stock Purchase Agreement
and purchase the Acquired Businesses is subject to the satisfaction or written
waiver by Buyer of the following conditions precedent. Each of the following
conditions precedent is a material term of Buyer’s obligations that may be
waived by Buyer only by a written instrument explicitly referencing the
requirements of this paragraph 2, and Buyer may decide not to waive any of the
following conditions precedent in its sole discretion:
     (i) Seller’s acceptance of Buyer’s offer and the execution and delivery of
the Stock Purchase Agreement by each Seller Party and Acquired Company in
accordance with paragraph 1;
     (ii) The representations and warranties of Seller Parties contained in
Sections 2.1, 2.2, 2.4, 3.1(a), 3.1(c), 3.2(a), 3.2(b), 3.6 and 3.21 of the
Stock Purchase Agreement shall be true and correct as of the date hereof and as
of the Closing Date (except where such representations speak as of another
date);
     (iii) All of the representations and warranties of the Seller Parties
contained in the Stock Purchase Agreement (other than those set forth above in
paragraph 2.1(ii)), which representations and warranties shall be deemed for
purposes of this paragraph not to include any qualification or limitation with
respect to materiality (whether by reference to “Material Adverse Effect” or
otherwise), shall be true and correct as of the date hereof and as of Closing
Date (except to the extent that any such representation or warranty is made as
of a specified date, in which case such representation or warranty need only be
true and correct as of such date), except where the failure of such
representations and warranties to be true and correct, in the aggregate, have
not had or resulted in and would not be reasonably likely to have or result in a
Material Adverse Effect;
     (iv) The Seller Parties shall have duly performed and complied in all
material respects with all covenants and agreements contained in this Purchase
Offer or the Stock Purchase Agreement that are required to be performed or
complied with by them at or before the Closing;
     (v) The Seller Parties shall have delivered to Buyer a certificate, dated
the Closing Date and signed by a senior executive officer, as to the fulfillment
of the conditions set forth herein;

2



--------------------------------------------------------------------------------



 



     (vi) Seller shall have used reasonable commercial efforts to find
third-party buyers for the Subject Companies for a purchase price in excess of
the purchase price pursuant to this Purchase Offer, including (a) promptly
hiring a financial advisor, (b) establishing a data room and broadly soliciting
potential purchasers, and (c) keeping the Buyer reasonably informed regarding
the sales process.
     (vii) A majority of the independent directors of Seller’s board of
directors, after receiving advice from financial and legal advisers, shall have
concluded that the sale of the Subject Companies to Buyer in accordance with the
Stock Purchase Agreement is fair to and in the best interests of Seller and its
stockholders not affiliated with Buyer.
     (viii) Seller shall not have materially breached its obligations under the
Warrant and Registration Rights Agreement, dated April 9, 2008, among
Computershare Inc. and Computershare Trust Company, N.A. and Seller (the
“Warrant and Registration Rights Agreement”) or the Side Letter dated the date
hereof, between Buyer and Seller which breach is continuing on the Closing Date
or was not cured within 10 business days after written notice by the Buyer (a
“Notice”); provided that Buyer shall endeavor to provide a Notice of any such
breach as soon as practicable; provided, that no failure to provide such Notice
shall limit or otherwise affect Buyer’s rights hereunder.
     (ix) No Governmental Order shall have been entered and remain in effect,
and no Law shall have been enacted, entered, enforced or promulgated by any
Governmental Entity and be in effect, which in either case would materially
restrain, enjoin or otherwise prevent the performance of the Stock Purchase
Agreement or the consummation of any of the transactions contemplated thereby in
accordance with the terms of this Purchase Offer and the Stock Purchase
Agreement.
     (x) To the extent the Term Loan remains outstanding, Seller shall have made
arrangements reasonably acceptable to both Buyer and the lenders under the Term
Loan for the immediate payment in full at Closing of the outstanding principal
amount of the Term Loan and all other amounts due and unpaid under the Term Loan
Facility from the proceeds of the payment of the Purchase Price by Buyer.
     (xi) Any intercompany indebtedness between the Acquired Companies and the
Acquired Company Subsidiaries, on the one hand, and Seller and its Affiliates
(other than the Acquired Companies and the Acquired Company Subsidiaries), on
the other hand (other than indebtedness for the provision of goods and services)
will be repaid or otherwise eliminated prior to the Closing.
3. Buyer and Seller shall cooperate with each other and use (and shall cause
their respective Subsidiaries to use) commercially reasonable efforts to take or
cause to be

3



--------------------------------------------------------------------------------



 



taken all actions, and do or cause to be done all things, necessary, proper or
advisable on its part under this Purchase Offer, the Stock Purchase Agreement
and applicable Law to obtain as promptly as practicable all Consents and Permits
necessary or advisable to be obtained from any third party or any Governmental
Entity in order to consummate the transactions contemplated under this Purchase
Offer.
4. Subject to applicable laws relating to the exchange of information and the
direction of any foreign or domestic, federal, state, provincial, local,
municipal or other governmental, judicial, arbitral, legislative, executive or
regulatory department, division, commission, administration, board, bureau,
agency, court, tribunal, instrumentality or other body (whether temporary,
preliminary or permanent) the Seller covenants as follows:
     (a) Seller shall promptly provide to Buyer and its representatives after
the date hereof any information and documents reasonably requested by Buyer
primarily relating to the Subject Companies and their respective businesses,
operations, affairs, properties, books and records, and shall have used
reasonable efforts to keep Buyer informed of the progress of the sales process
for the Subject Businesses and any material changes in the operation, business
and financial conditions of the Subject Businesses,
     (b) Seller and each Subject Company shall permit Buyer and its
representatives at all times after the date hereof, to have reasonable access at
reasonable times to the personnel, properties, books and records of the Subject
Companies, provided that any such access may not unreasonably interfere with the
conduct of the business of the Subject Companies, and
     (c) At all times from and after the date hereof, Buyer shall have the right
to have a person designated, at any time Buyer chooses, to attend and/or speak
at meetings of the board of directors of each of the Subject Companies (except
Bookshop) in an observer capacity (but in such case with no voting or other
rights or obligations).
Notwithstanding the provisions of this section in no event will Seller be
obligated to provide Buyer with any information or access rights in relation to
Bookshop in which Seller does not have the ability to grant to Buyer.
Information provided to or learned by Seller pursuant to this paragraph 3 is
referred to herein, subject to paragraph 4 below, as “Seller Information”.
5. Subject to applicable laws relating to the exchange of information and the
direction of any foreign or domestic, federal, state, provincial, local,
municipal or other governmental, judicial, arbitral, legislative, executive or
regulatory department, division, commission, administration, board, bureau,
agency, court, tribunal, instrumentality or

4



--------------------------------------------------------------------------------



 



other body, Buyer agrees to maintain the confidentiality of Seller Information.
The term “Seller Information” does not include information that (i) was or
becomes available to Buyer on a non-confidential basis from a source other than
Seller, its Affiliates or its representatives provided such other source is not
known by Buyer to be bound by a confidentiality obligation to Seller or (ii) was
or becomes generally available to the public (other than as a result of a breach
by Buyer or its representatives of this letter agreement). Any disclosure of the
Seller Information may be made to which Seller consents in writing.
6. Buyer agrees not to interfere with the sale of the Subject Businesses to
third parties until the acceptance of the Purchase Offer by Seller. Buyer
further agrees not to contact any potential alternative buyers, with whom Seller
or any of Seller’s representatives are then in discussions with (“Active
Potential Purchasers”) prior to December 15, 2008 (or until January 15, 2009 if
Seller is then party to a definitive agreement for the sale of all Subject
Businesses not yet sold).
7. From the date hereof through the Closing Date, except as expressly provided
in this Purchase Offer or as otherwise consented to in writing in advance by
Buyer, the Subject Businesses (other than with respect to Bookshop Acquisition,
Ltd.) shall conduct their businesses in the ordinary course of business
consistent with past practice, including in its management of working capital
and shall use all commercially reasonable efforts to (a) preserve intact their
respective material Assets, current business organizations and material
relationships with third parties, (b) preserve, in all material respects, the
goodwill and relationships with customers, suppliers, employees and others
having significant business dealings with such businesses, (c) comply in all
material respects with all Laws applicable to any of the Subject Businesses,
(d) maintain in full force and effect, and comply with, all of the material
Permits and (e) maintain their respective books and records in accordance with
past practice.
     (i) From the date hereof through the Closing, except as expressly provided
in this Purchase Offer or consented to in writing in advance by Purchaser, the
Subject Businesses shall not (other than actions with respect to Bookshop
Acquisition, Ltd. taken without the consent of Seller and its Subsidiaries):
     (a) amend or modify its Organizational Documents or corporate structure, or
the terms of any outstanding Acquired Company Securities (except any amendments
to the articles of Paperchase to remove directors discretion on whether to
accept a transfer of the Paperchase Shares);
     (b) (A) except in connection with a sale of the Subject Businesses,
purchase, redeem, issue, sell, transfer, grant, pledge, dispose of or otherwise
encumber any Acquired Company Securities or (B) split, combine or reclassify any
of its outstanding Acquired Company Securities.
     (c) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

5



--------------------------------------------------------------------------------



 



     (d) create, incur or assume any Indebtedness for Borrowed Money or enter
into any Capital Lease Obligations other than in the ordinary course of business
consistent with past practice and other than intercompany indebtedness;
     (e) commence, compromise or settle, or take any material action with
respect to, any Legal Proceedings, other than the prosecution, defense and
settlement of Legal Proceedings in the ordinary course of business consistent
with past practice and other than Legal Proceedings set forth on the Disclosure
Letter to the Stock Purchase Agreement;
     (f) take any action that, or fail to take any action the failure of which
to be taken, would reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated in the Stock Purchase Agreement;
or
     (g) take, offer, propose or authorize any of, or commit or agree to take
any of, the foregoing.
8. In the event that Seller or any of its Affiliates receive any distribution or
dividend with respect to the Bookshop Shares (other than a dividend or
distribution of profits made after April 9, 2008) (such dividend or distribution
reduced by applicable Taxes, a “Bookshop Distribution”) it will retain such
Bookshop Distribution segregated from other assets and shall pay or deliver such
Bookshop Distribution to Purchaser at the Closing. Seller and any of its
Affiliates shall retain the Bookshop Distribution, if any, in a reasonable
manner in order to maintain the value of such Bookshop Distribution until
delivered to Purchaser at Closing.
9. The offer and obligations of Buyer hereunder shall terminate on the earlier
of (i) the close of business in New York City on the 10th Business Day
immediately prior to the Drop Dead Date if Buyer’s offer has not been accepted
on or prior to such Business Day in accordance with paragraph 1, (ii) the Drop
Dead Date if the conditions precedent in paragraph 2 are not satisfied at such
time or (iii) material breach by Seller of any of Seller’s obligations under the
Warrant and Registration Rights Agreement, which breach was not cured within 10
business days written notice thereof by Buyer. For the avoidance of doubt, this
Purchase Offer is irrevocable and open until terminated.
10. Buyer and Seller agree to use reasonable best efforts to agree on an
allocation of the portion of the Purchase Price relating to the Bookshop Shares
for use in determining the “Asking Price” as defined in the Bookshop Acquisition
Limited Subscription and Shareholder Agreement.
11. In the event that either Buyer or Seller determines that an alternative
structure for the purchase of the Subject Businesses would be more advantageous
to it from a tax perspective, such party may request modifications to this
Purchase Offer Letter and the Stock Purchase Agreement, and the other party
agrees to work in good faith to implement

6



--------------------------------------------------------------------------------



 



such modification if and to the extent it concludes that such modification would
put it in the same or better economic position and would not otherwise be
adverse to its interests.
12. This Purchase Offer shall not be assignable, and no duty hereunder may be
delegated, by any party hereto without the prior written consent of the other
parties hereto and any such attempted assignment or delegation shall be void and
of no effect; provided, however, that Buyer may without the consent of Seller
assign its rights hereunder and under the Stock Purchase Agreement in whole or
in part to one or more Persons acquiring the interests in the Subject Businesses
so long as Buyer confirms to Seller that it will, notwithstanding such
assignment, continue to be bound by its obligation to Seller hereunder to
execute and deliver the Stock Purchase Agreement and under the Stock Purchase
Agreement to consummate the sale of the Subject Businesses on the Closing Date
in accordance with the terms and conditions thereof, and provided that such
assignment shall not delay or hinder the consummation of the purchase pursuant
to this Purchase Offer.
13. THIS PURCHASE OFFER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
14. To the fullest extent permitted by applicable law, each party hereto hereby
irrevocably and unconditionally (a) submits to the exclusive jurisdiction of any
New York State or United States Federal court sitting in the Borough of
Manhattan, The City of New York in any claim, action, suit or proceeding arising
out of or relating to this Purchase Offer or any matters contemplated hereby,
(b) agrees that all claims in such proceeding may be decided in such court and
(c) waives any objection it may now or hereafter have to the laying of venue in
any such court and any claim that any such proceeding brought in any such court
has been brought in an inconvenient forum. Each party hereto agrees that a final
judgment in any such proceeding will be conclusive and may be enforced in other
jurisdictions.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS PURCHASE OFFER, OR ANY MATTERS
CONTEMPLATED HEREBY.
15. Capitalized terms not defined herein shall have the meanings as set forth in
the form of Stock Purchase Agreement attached as Exhibit A hereto.
16. This Purchase Offer may be executed in any number of counterparts, each of
which will be an original, and all of which, taken together, will constitute a
single instrument.
[signatures on following page]

7



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth you understanding of
our purchase offer and the terms and conditions thereof by signing and returning
to Buyer a copy of this Purchase Offer.

              Very truly yours,
 
            PERSHING SQUARE CAPITAL MANAGEMENT, L.P.
By: PS Management GP, LLC, its General Partner
 
       
 
  By:   /s/ William A. Ackman
 
            Name: William A. Ackman, Managing Member

Acknowledged this
9 day of April, 2008
BORDERS GROUP, INC.

         
By:
  /s/ George L. Jones    
Name:
 
George L. Jones
   
Title:
  President and Chief Executive Officer  

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Stock Purchase Agreement

